SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 7, 2012 Universal Display Corporation (Exact Name of Registrant Specified in Charter) Pennsylvania 1-12031 23-2372688 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 375 Phillips Boulevard Ewing, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 671-0980 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 7, 2012, the Registrant issued a press release regarding its financial results for the quarter ended September 30, 2012.A copy of the press release is furnished as Exhibit 99 to this report. The information set forth under this “Item 2.02. Results of Operations and Financial Condition” (including the exhibit) shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference in any filing made by the Registrant pursuant to the Securities Act of 1933, as amended, other than to the extent that such filing incorporates by reference any or all of such information by express reference thereto. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Exhibit Title 99 Press Release by the Registrant, dated November 7, 2012, furnished in accordance with Item 2.02 of this Current Report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL DISPLAY CORPORATION By: /s/ Sidney D. Rosenblatt Name: Sidney D. Rosenblatt Title: Executive Vice President, Chief Financial Officer, Treasurer and Secretary Dated: November 7, 2012 EXHIBIT INDEX Exhibit Number Exhibit Title 99 Press Release by the Registrant, dated November 7, 2012, furnished in accordance with Item 2.02 of this Current Report on Form 8-K.
